                                               IN THE
                                    UNITED STATES DISTRICT COURT
                                              FOR THE
                                    WESTERN DISTRICT OF VIRGINIA
                                         DANVILLE DIVISION

  UNITED STATES OF AMERICA                             )
                                                       )
          v.                                           )        Criminal No. 4:18-cr-00012
                                                       )
  JERMAY ANTONIO SMITH, JR.                            )


                            UNITED STATES’ OPPOSITION TO MOTION
                                AND PROPOSED QUESTIONNAIRE

          The United States respectfully opposes defendant Jermay Antonio Smith, Jr.’s (“Smith”)

  Motion and Proposed Juror Questionnaire (“Motion”). ECF Nos. 281, 281-1. 1 Smith seeks the

  use of an expansive Jury Questionnaire at trial and submits a proposed version. Id. For reasons

  more fully set forth in our previously filed Motion to Dispose of the Use of a Jury Questionnaire,

  or in the Alternative, to Employ the Use of a Limited Jury Questionnaire, the United States submits

  the use of an expansive jury questionnaire is unnecessary. ECF No. 384. For purposes of this

  response, the United States would incorporate the authority and arguments in its previous filing

  (ECF No. 384) as if fully set forth herein.

          In his motion, Smith has proposed the use of a number of specific questions he would like

  included on any Jury Questionnaire. The United States has not previously addressed these

  specific questions and will do so in this response. For the reasons set forth below, the United



  1
           A day after the filing deadline for these motions, defendant Montez Lamar Allen filed a Motion to Join the
  Motion for a Jury Questionnaire and to Empanel a Danville Division Venire. ECF No. 290. The defendant’s motion
  is untimely. To the extent the motion is before the Court, the United States requests that it be denied for the same
  reasons contained in this opposition.

                                                           1




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 1 of 11 Pageid#: 1215
  States opposes the use of questions relating to race and religion and seeks direction from the Court

  regarding the access to potential jurors’ social media accounts.

                                    Factual and Procedural Background

          The United States alleges that, in the summer of 2016, members of the Milla Bloods street

  gang and the Rollin 60s Crips street gang “tied the flag” in order to facilitate their criminal

  activities in the Danville, Virginia area. 2 Such concerted action allegedly included the attempted

  murders of the “Philly Boys” at North Hills Court on June 15, 2016, and the later attempted murder

  of Justion Wilson and murder of Christopher Motley at North Hills Court on August 20, 2016.

  The “tying of the flags” was also discussed at a meeting on the day of or in the days immediately

  before the Motley murder, at the residence of the “Big Homie” for the Rollin 60s Crips.

          In addition, the United States has accused two Rollin 60s Crips gang members of

  attempting to tamper with and intimidate witnesses. Another gang member is also alleged to have

  lied to a federal Grand Jury sitting in the district.

          On June 11, 2018, a federal Grand Jury indicted members of the Rollin 60s Crips street

  gang, the Milla Bloods street gang, and gang associates on violations of Title 18, United States

  Code, Section 1962 (Racketeer Influenced and Corrupt Organizations Act); Title 18, United States

  Code, Section 1959 (Violent Crimes in Aid of Racketeering), and a variety of other charges,

  including obstruction-related offenses. These cases are captioned United States v. Davis, 4:18-

  cr-11, and United States v. Anthony et al., 4:18-cr-12. The Grand Jury issued a First Superseding

  Indictment in United States v. Davis et al, 4:18-cr-11, on November 6, 2018.




  2
          “Tied the flag” is a gang expression for uniting or conspiring together.

                                                           2




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 2 of 11 Pageid#: 1216
         Of significance to this response, all of the victims of the crimes which are the subject of

  the substantive counts of both indictments are African-American, all of the defendants charged in

  the two indictments are African-Americans, and much of the crime committed by the Rollin 60s

  and Milla Bloods occurred in low-income, predominately African-American neighborhoods.

                                           Legal Authority

         “The essential function of voir dire” is “to allow for the impaneling of a fair and impartial

  jury through questions which permit the intelligent exercise of challenges by counsel.” United

  States v. Brown, 799 F.2d 134, 135 (4th Cir. 1986) (internal quotations omitted). The district

  court has broad discretion in conducting voir dire, see, e.g., Ristaino v. Ross, 424 U.S. 589, 594-

  95 (1976), and particularly broad discretion in deciding which specific questions may be asked.

  See, e.g., Mu’Min v. Virginia, 500 U.S. 415, 430 (1991). If an issue is relevant to determining the

  bias or prejudice of a prospective juror then the question should be permitted. However, jury

  selection is “not to afford individual analysis in depth to permit a party to choose a jury that fits

  into some mold that he believes appropriate for his case.” Schlinsky v. United States, 379 F.2d 735,

  738 (1st Cir.), cert. denied, 389 U.S. 920, 88 S.Ct. 236, 19 L.Ed.2d 265 (1967).

                                              Argument

         With the addition of a dozen questions, Smith proposes that the Court employ the use of

  the Jury Questionnaire that this Court used in a prior 2017 RICO trial, United States v. Jones, Case

  No. 7:16CR30026. The additional questions relate to social media, race, and religion.




                                                   3




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 3 of 11 Pageid#: 1217
                                   Social Media Related Questions

         As part of the Jury Questionnaire, defendant Smith seeks to require perspective jurors to

  disclose their screen names and user names to their Facebook, Instagram, Twitter, Snapchat, and

  WhatsApp accounts. Mot. at 2.

         The United States does not object to the parties obtaining certain information regarding a

  prospective juror’s social media footprint. The United States believes, however, that access to this

  information should be limited to only Facebook, Instagram, and Twitter accounts, and the parties

  be specifically directed by the Court as to what the level of access would be permissible. Passive

  review of a juror’s social media presence without making an “access request” (e.g., making a

  “Friend” request on Facebook or a “Follow” request on Instagram), which requires contacting a

  potential juror; where no materials are retained by a party (e.g., copies of a potential juror’s

  Facebook photographs); and where the juror is unaware that his or her electronic social media is

  being reviewed, may not run afoul an attorney’s ethical obligations or cause juror intimidation.

  But the United States is concerned that instances where an attorney (or someone acting on their

  behalf) actively requests access to the juror’s electronic media, or where the potential juror

  becomes aware that any attorney is viewing their material, may run afoul of certain ethical rules,

  including rules prohibiting contact with the venire. See Formal Opinion 466, American Bar

  Association, April 24, 2014. Contact with jurors by attorneys and/or their investigators can also

  result in juror intimidation or cause bias for or against a party. Any use of social media accounts

  by parties should also not include any “undercover” or fictional accounts.




                                                   4




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 4 of 11 Pageid#: 1218
                                         Race Related Questions

          The Supreme Court has not required specific voir dire questions except in very limited

  circumstances, such as in capital cases and cases where racial or ethnic issues are “inextricably

  bound up with the conduct of the trial” such that inquiry into racial or ethnic prejudice of the jurors

  is constitutionally mandated. United States v. Jeffery, 631 F.3d 669, 673-74 (4th Cir. 2011) (citing

  Morgan v. Illinois, 504 U.S. 719, 739 (1992) and Rosales-Lopez v. United States, 451 U.S. 182

  (1981) (plurality opinion)). In non-capital cases, where there are no issues of racial or ethnic

  prejudice within the facts or conduct involved in the case, “the district court need not pursue a

  specific line of questioning on voir dire, provided the voir dire as a whole is reasonably sufficient

  to uncover bias or partiality in the venire.” Id. (citing United States v. Lancaster, 96 F.3d 734

  (4th Cir. 1996). Race, of course, can be a legitimate area of inquiry in a case where race may be a

  factor. See Aldridge v. United States, 283 U.S. 308 (1931). Race can be a legitimate area of

  inquiry during voir dire, but race need not be an inquiry in every case, especially where, as here,

  it is not a factor in the case. See Rosales-Lopez, 451 U.S. at 193 (a trial judge’s decision not to

  explore the possibility of racial or ethnic prejudice during the voir dire constitutes “reversible error

  only where the circumstances of the case indicate that there is a reasonable possibility

  that…prejudice might have influenced the jury.”).

          The Fourth Circuit’s opinion in United States v. Barber provides insight on the use of race-

  related voir dire questions.     In United States v. Barber, 80 F.3d 964 (4th Cir. 1996), the

  defendants, a husband and wife, had been convicted of money laundering cash proceeds from the

  sale of marijuana. On appeal, the defendants challenged the district court’s rejection of their

  request that voir dire of prospective jurors inquire into possible juror prejudice against interracial


                                                     5




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 5 of 11 Pageid#: 1219
  marriage. Id. Although the instant case does not have this same dynamic, the Fourth Circuit

  upheld the decision and provided guidance on the complications such questions can raise:

         We cannot ignore continuing incidents of racial prejudice that infect the
         dispensation of justice. Racial prejudice is a persisting malady with deep and
         complicated historical roots. But every criminal trial cannot be conducted as though
         race is an issue simply because the trial participants are of different races. If racial
         prejudice is ever to be eliminated, society’s general concerns about such prejudice
         must not be permitted to erode the courts’ efforts to provide impartial trials for the
         resolution of disputes. Because “[t]here is no constitutional presumption of juror
         bias for or against members of any particular racial or ethnic groups,” Rosales-
         Lopez, 451 U.S. 182 at 190, the courts must begin every trial with the idea of not
         focusing jurors’ attention on the participants’ membership in those groups.
         Particularly because we are a heterogeneous society, courts should not indulge in
         “the divisive assumption…that justice is a court of law may turn upon the
         pigmentation of skin, the accident of birth, or the choice of religion.” Ristaino v.
         Ross, 424 U.S. 589, 596 n.8 (1976).

         Moreover, to seek out generalized prejudices during the voir dire would quickly
         divert the trial’s focus from guilt or innocence of the defendant to peripheral factors,
         such as the defendant’s race or religious beliefs, which are usually irrelevant to the
         merits of the case. The very process of exploring such factors would heighten their
         role in the decision-making process and tend to subvert the court’s express
         admonition to jurors to convict or acquit only on the evidence before them without
         partiality to any party.

  Id., at 968-69 (emphasis added). Even in Barber, where the defendants were an interracial couple,

  the courts found that race-based questions could be problematic and excluded them from use

  during voir dire. Id. at 969 (“Just as the raw fact of skin color is not relevant in determining the

  objectivity or qualifications of jurors, skin color of defendants is not an appropriate subject about

  which to inquire of prospective jurors when the sole issue for the jury is whether the defendants

  are guilty of a [] crime.”) (citing Powers v. Ohio, 499 U.S. 400, 410 (1991)).

         The United States is not aware of any facts in the instant case, and the defendant has not

  pointed to any in his motion, that would suggest the potential for racial bias to be a feature of the



                                                    6




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 6 of 11 Pageid#: 1220
  case or that there is a “reasonable possibility” that racial prejudice might influence the jury. The

  defendants are African-American, the victims and witnesses are African-American, and the

  communities which were terrorized by the Rollin 60s and Milla Bloods are largely African-

  American. Additionally, as in the Barber case, the charges against the defendant do not involve

  any element of race, nor is the race of the defendant or any participant an element of a legitimate

  defense. Moreover, the proof of facts at trial will not introduce race as an issue in the case. See

  Barber, 80 F.3d at 968. Simply put, race is not an issue in this case.

         Defendant Smith’s proposed race questions best demonstrates why the Supreme Court and

  Fourth Circuit hesitate to permit race-based questions into non-race-based cases. Here, the

  defendant proposes inclusion on a Jury Questionnaire the following race-related questions:

             •   Do you believe that racial prejudice exists in this county today?

             •   Do you think racial discrimination against Black people is a problem today in
                 Virginia? If so, how serious of a problem to you believe it is?

             •   In general, do you think our society treats people of all races equally?

             •   The effects do you think racial or other forms of discrimination have on people
                 who are the targets of discrimination?

             •   What effect do you think race ethnicity has on the criminal justice system?

             •   Have you ever been afraid of someone of another race?

             •   Have you been exposed to persons who have exhibited racial prejudice?


  Mot. at 9-10. These questions are complex, strongly imply a “correct” answer, and do not

  accurately elicit the information the defendant seeks to uncover: whether or not the juror is racist

  – or, more appropriately for the criminal justice system, whether the jurors’ biases will prevent



                                                   7




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 7 of 11 Pageid#: 1221
  them from being fair and impartial. For example, how is a typical potential juror supposed to

  answer the question of what effects race discrimination has on victims of discrimination? How is

  an individual outside of the criminal justice system supposed to answer a question about the effect

  of race on that system? Scholars far smarter than the attorneys in this case struggle to answer

  questions such as these. Moreover, these questions imply that there was a racial issue in the case,

  and since the United States is prosecuting the case, the questions strongly imply that the

  government acted inappropriately in a race-related way. Such questions infect explosive issues

  into a case where none exist, and thus are inappropriate. More importantly, defendant Smith (nor

  any defendant) does not assert any fact in this case that distinguishes it from every other case

  before this Court in which the defendants are African-Americans, especially any fact, allegation,

  or legal authority that makes race-based questions appropriate for voir dire.

         Though the defendant has not raised it explicitly in his motion (although it underpins his

  proposed race questions), in another filing in United States v. Marcus Davis, et al., case no. 4:18-

  CR-00011, counsel for defendant Ashley Ross argues that “in a case where Ross (and the other

  defendants) is Black and most of the prospective jurors will be White, it is important to develop

  evidence concerning racial bias.” Mem. Opp. to U.S. Mot. for an Anon. Jury, ECF No. 404, at 2.

  This argument has been rejected by the courts. Though defense counsel may question jurors as to

  their racial attitudes during voir dire when “special circumstances” indicate that racial issues are

  “inextricably bound up with the conduct of the trial,” there is no constitutional presumption of

  juror bias for or against members of any particular racial or ethnic group and hence race questions

  are inappropriate in standard voir dire. See Rosales-Lopez, 451 U.S. at 189-90.




                                                   8




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 8 of 11 Pageid#: 1222
          No one wants a racist on the jury – not the Court, not the defendants, and not the United

  States, a party who also dedicates significant resources to investigating and prosecuting

  discrimination in all of its forms. But these proposed questions are simply inappropriate. They

  are inflammatory. They are impossible to answer. They will turn voir dire into a lengthy mini-

  trial and will result in the exclusion of perfectly appropriate jurors. If the Court agrees with the

  defendant that the Jury Questionnaire should include race-based questions, the United States asks

  the Court use a single, neutral question that has already been approved by the Fourth Circuit: Do

  you harbor any bias or prejudice, racial or otherwise, that would prevent you from being fair to the

  defendants in this case? See United States v. Tipton, 90 F.3d 861, 870-71, 877 (4th Cir. 1996)

  (upholding trial court’s decision to disallow numerous race-based questions; holding that emphasis

  in voir dire should be on “guilt or innocence of defendant,” not on “peripheral factors” such as

  “the racial identities of litigants or witnesses.”). Remember, the law does not require a “perfect

  juror,” just a fair and impartial one.

          Considering the totality of the circumstances, it cannot be said that racial issues are

  “inextricably bound up with the conduct of the trial” or that there is a “reasonable possibility” that

  racial prejudice might influence the jury. Accordingly, the proposed questions as they relate to

  race are improper.

                                       Religion Related Questions

          The defendant proposes inclusion on a Jury Questionnaire the following religion-based

  questions:

               •   Do you attend religious services or have you done so in the past?




                                                    9




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 9 of 11 Pageid#: 1223
                •   If yes, please state where you presently attend or where you last attended and state
                    the religious faith, if any, to which you presently belong?


             Religion has often been a question of prospective jurors. However, when religion is

   unrelated to the issue at trial, it is not a proper subject for inquiry. United States v. Barnes, 604

   F.2d (1979); United States v. Daily, 139 F.2d 7 (7th Cir. 1943). As with the issue of race, the

   United States is not aware of anything in the facts of the instant case, and the defendant has pointed

   to nothing in his motion, that would suggest any potential for religious bias to be a prominent

   feature of this case or that there is a “reasonable possibility” that religious issues might influence

   the jury. In fact, there appears to be no relevance at all between a potential juror’s choice of

   religion and her ability to be a fair and impartial juror. Accordingly, the proposed question as it

   relates to religion is improper.

                                                    Conclusion

             WHEREFORE, the United States respectfully requests that defendant Smith’s Motion be

   denied.

                                                  Respectfully submitted,

                                                  THOMAS T. CULLEN
                                                  United States Attorney

                                                  s/Ronald M. Huber
                                                  Ronald M. Huber
                                                  Heather L. Carlton
                                                  Assistant United States Attorneys

                                                  Michael J. Newman
                                                  Special Assistant United States Attorney
                                                  United States Attorney's Office
                                                  255 West Main Street, Room 130
                                                  Charlottesville, VA 22902


                                                     10




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 10 of 11 Pageid#: 1224
                                                Tel: 434.293.4283
                                                Ron.huber@usdoj.gov
                                                Heather.carlton@usdoj.gov
                                                newmamj@danvilleva.gov


   DATED:         April 12, 2019




                                         CERTIFICATE

          I hereby certify that a true and correct copy of the foregoing has been electronically filed

   with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

   record, on this 12th day of April 2019.

                                                        s/Ronald M. Huber
                                                        Assistant United States Attorney




                                                  11




Case 4:18-cr-00012-MFU-RSB Document 303 Filed 04/12/19 Page 11 of 11 Pageid#: 1225
